DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed US. Provisional Application No. 62/628,901, filed on February 9, 2018, is acknowledge by the examiner.
Drawings
The drawings were received on 02/11/2019.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/13/2019 has been considered by the examiner. 
Response to Arguments
Applicant remarks and amendments filed 12/20/2021 have been fully considered by the examiner. 
With respect to the argument under 103. Applicant presents arguments regarding claim language that has not been previously examined. Therefore, applicants arguments are rendered moot. See current office action regarding the amended claim limitations.


Claim Rejections - 35 USC § 112 -Written Description and New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 7-8, 10-11,14-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, the limitations “wherein the trained values for the model parameters have been determined by training the main neural network using one or more auxiliary losses in addition to a main loss by performing operations comprising: selecting one or more particular input positions in the input sequence as anchor points, wherein the selected particular input positions are before the final input position in the input sequence; processing the input sequence using the main neural network to generate the hidden for each anchor point: processing the hidden state corresponding to the anchor point using a respective auxiliary neural network to generate an auxiliary output, determining an auxiliary loss from the generated auxiliary output, and backpropagating the auxiliary loss through a subsequence of the sequence of time steps ending at the time step corresponding to the anchor point; an determining the main loss from at least the hidden state corresponding to the final input position in the input sequence and backpropagating the main loss through at least a subsequence of the sequence of time steps ending at the time step corresponding to the final input position in the input sequence” (emphasis added) fails to comply with written description requirements as these elements are directed to new matter. Specifically, the prior claims were broadly directed to use neural network to train using a loss function and processing a sequence of input as supported by the original specification, however the amended claim limitations noted above are directed to a specific process for training a neural network using a plurality of auxiliary loess by performing the newly recited process, such that the claimed loses are claimed as an outcome of the recited process, there is no support for these limitations in the original specification. The specification also fails to disclose process for selecting an anchor point as claimed and the process for determining a main loss for each anchor point as claimed. In addition, the applicant has failed to provide the noted sections for which the support is provided for the amended claim limitations in the filed remarks. In light of the noted deficiencies, the applicant claim amended are considered directed to new matter. 
Regarding claims 8 and 15, the claims recite similar limitations to the noted claim 1 limitations and are therefore rejected under the same rationale.
Regarding claims 3-4, 7, and 16-21 that depend on claim 1, the claims do not resolve the noted deficiencies and are thus appropriately rejected. 
Regarding claims 10 (see 112-d rejection below), 11, and 14 (see 112-d rejection below) that depend on claim 8, the claims do not resolve the noted deficiencies and are thus appropriately rejected. 
Regarding claims 23-26 that depend on claim 15, the claims do not resolve the noted deficiencies and are thus appropriately rejected. 

Claim Rejections - 35 USC § 112 – Indefiniteness 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 7-8, 10-11,14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 8, and 15, the claims recite the phrase "the final input position" that render the claim indefinite because there is no preceding recitation of phrase “a final input position”.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 3-4, 7, and 16-21 that depend on claim 1, the claims do not resolve the noted deficiencies and are thus appropriately rejected. 
Regarding claims 10 (see 112-d rejection below), 11, and 14 (see 112-d rejection below) that depend on claim 8, the claims do not resolve the noted deficiencies and are thus appropriately rejected. 
Regarding claims 23-26 that depend on claim 15, the claims do not resolve the noted deficiencies and are thus appropriately rejected. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically claims 10 and 14 depend on claim 0 which is not disclosed as part of the claimed invention.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

To date no prior art references have been found that alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole. 
Sundaram et al. (US Pat. No. 9,972,339) : teaches the processing of sequential audio features and timed sequence elements using backpropagation of hidden layer states and classifier error for predicting class associated with the input using anchors; where the DNN may then be trained to recognize a direction of incoming speech so that at runtime the trained DNN may process input audio data from a microphone array for speech detection task.
Sodhani et al. (US Pub. No. 20190188463): teaches the processing of input sequences using the time t as the anchor point for processing element the occur before and after the anchor point as partially sequences that are modeled using recurrent neural network and respective error losses captured as part of the training process. 
Goyal et al. (US Pub. No. 2018/0203852): teaches the use of time sequences using backpropagation through time and having a plurality of losses for training the neural network model.
Gakuto (US Pub No. 20180046912): teaches using long-term short-term neural network to process sequential text data.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Olabiyi et al. (US Pub. No. 2018/0053108): teaches the use of Bi-directional neural network to train sequence data and using truncated backpropagation. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on (303) 297-4307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.O.A./              Examiner, Art Unit 2126   
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129